                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

HOSAM MAHER HUSEIN SMADI,                       §
 #39482-177,                                    §
             MOVANT,                            §
                                                §
V.                                              § CIVIL CASE NO. 3:12-CV-4154-M-B
                                                § (CRIMINAL CASE NO. 3:09-CR-0294-M-1)
UNITED STATES OF AMERICA,                       §
                RESPONDENT.                     §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. Petitioner filed objections, and the Court has made a de novo review of those

portions of the proposed findings and recommendation to which objection was made. The

objections are overruled, and the Court ACCEPTS the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge.

       IT IS THEREFORE ORDERED that the Motion for Relief of Judgment under FED. R.

CIV. P. 60(b), liberally construed as a successive Section 2255 motion, is DISMISSED

WITHOUT PREJUDICE for lack of jurisdiction to Movant seeking leave to file a successive

habeas application from the United States Court of Appeals for the Fifth Circuit. See 28 U.S.C.

§ 2244(b)(3); 28 U.S.C. § 2255(h).

       Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing Sections 2254 and 2255 Proceedings in the United

States District Court, and 28 U.S.C. § 2253(c), the Court DENIES a certificate of appealability.

The Court adopts and incorporates by reference the Magistrate Judge’s Findings, Conclusions
and Recommendation filed in this case in support of its finding that the petitioner has failed to

show (1) that reasonable jurists would find this Court’s “assessment of the constitutional claims

debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” and “debatable whether [this Court]

was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       SO ORDERED this 5th day of November, 2018.
